UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7539



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYANT PAIGE SANDIDGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-95-105, CA-97-195-R)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Paige Sandidge, Appellant Pro Se. Thomas Linn Eckert, As-
sistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bryant Paige Sandidge appeals the district court’s order deny-

ing his motion for reconsideration of the district court’s order

dismissing his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Sandidge, Nos. CR-95-

105; CA-97-195-R (W.D. Va. Sept. 25, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2